DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 – 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to teach both a first value that is representative of velocity based on first radar data during first period of time and a second value that is representative of velocity based on additional radar data and a subset of the first radar data during a second period of time that partly overlaps with the first period of time.  
4.	The closest prior art is found to be David (US 6,081,311) which shows multiple, overlapping coherent processing intervals, CPI, for a single post detection interval PDI.  David teaches “performing noncoherent integration (NCI) processing on output data from the range-sample CPI processed data sequences over a range trajectory in accordance with hypothesized radar-target range rate to provide noncoherent gain-enhanced output data. A range trajectory derived from a hypothesized radar-target range rate is updated at a compensation rate no more often than once per PDI interval.”  See David Abstract.  As such, David teaches the second value representative of velocity as claimed.  However, David specifies only one velocity update per PDI and, therefore, cannot teach both first and second values representative of velocities.     
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
6.	This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648   

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648